17 Ill. App.2d 278 (1958)
149 N.E.2d 768
Gloria S. Lorts, et al., Administrator of Estate of Mark Gregory Lorts, Deceased, Lester C. Scott, Administrator of Estate of Eldon Kelly Scott, Deceased, Plaintiffs-Appellants,
v.
Loren McDonald, Defendant-Appellee.
Term No. 57-0-12.
Illinois Appellate Court  Fourth District.
March 4, 1958.
Rehearing denied May 14, 1958.
Released for publication May 19, 1958.
James H. Parsons, Jr., for appellant.
Green and Hoagland (Victor J. Mosele, and Robert E. Ryan, of counsel) for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CULBERTSON.
Judgment affirmed.
Not to be published in full.